IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-20281
                         Conference Calendar



STANLEY LAMAR REED, also known
as Stanley Johnson,

                                          Plaintiff-Appellant,


versus

MONTGOMERY WARDS; MAXWELL I CHUKU,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-3934
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Stanley Lamar Reed appeals the district court’s dismissal of

his civil rights complaint pursuant to Heck v. Humphrey, 512 U.S.
477 (1994).    Although not for the reasons advanced by Reed, the

district court’s dismissal of the complaint under Heck arguably

was in error.    See Mackey v. Dickson, 47 F.3d 744, 746 (5th Cir.

1995)(claim of unlawful arrest, standing alone, does not


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20281
                               - 2 -

implicate the validity of a criminal prosecution following

arrest).   Nevertheless, we AFFIRM the dismissal of Reed’s

complaint because it seeks relief against private parties and

fails to allege a constitutional violation by a state actor.    See

Yeager v. City of McGregor, 980 F.2d 337, 339 (5th Cir.), cert.

denied, 510 U.S. 821 (1993).

     AFFIRMED.